Citation Nr: 0322261	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome, to include as a result of exposure to Agent Orange 
(AO).  


REPRESENTATION

Appellant represented by:	Gwen Kennedy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2002, the veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The Board notes that the veteran's August 2002 application 
for VA benefits may be construed as a claim for entitlement 
to service connection for nervousness.  This matter is 
referred to the RO for appropriate action.


REMAND

In April 2003, the Board undertook evidentiary development on 
this claim under 38 C.F.R. § 19.9(a)(2), which has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In that case, the 
Federal Circuit determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, further Board action may not be 
taken at this time on the issue on appeal.  In accordance 
with an April 2003 development memorandum the Board obtained 
additional VA medical evidence, which has not been considered 
by the AOJ, and the veteran has not waived such 
consideration.  

In addition, in claims for disability compensation the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  Although the June 2003 VA examiner stated 
that it was as likely as not that the veteran's irritable 
bowel syndrome was related to service because a diagnosis was 
provided less than 12 months after service, the report is 
unclear as to the rationale for this opinion.  The present 
appellate record shows the veteran was separated from active 
service on March 20, 1972, and the earliest record of any 
post-service treatment was provided on December 26, 1973.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran's claims file should be 
returned to the June 2003 VA examiner for 
clarification of the provided opinion as 
to the relationship between his irritable 
bowel syndrome and active service.  
Specifically, the examiner should 
identify the basis for the statement 
indicating a diagnosis had been provided 
less than 12 months after service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
must provide a complete rationale for any 
opinion given.

If the June 2003 examiner is unavailable, 
the veteran's claims file should be 
reviewed by an appropriate VA specialist 
for the requested opinion as to etiology.  
Any additional examinations, tests, or 
studies necessary for an adequate opinion 
should be conducted.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner must provide 
a complete rationale for any opinion 
given.

2.  The RO should review the veteran's 
claim in light of all additional evidence 
received since the August 2002 statement 
of the case (and in particular the 
evidence obtained by the Board).  If the 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case.  The veteran and 
his representative should have the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




